Citation Nr: 1021881	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-16 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES


1.  Whether there was clear and unmistakable error (CUE) in a 
May 27, 1992 rating decision that granted service connection 
for posttraumatic stress disorder (PTSD), effective July 23, 
1990.

2.  Entitlement to an effective date prior to September 12, 
1994 for a total rating for compensation purposes based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from June 1971 to November 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a June 2005 rating decision 
by the Columbia RO that granted an earlier effective date of 
December 27, 1995 for a TDIU.  During the course of the 
appeal the RO granted an effective date of September 12, 1994 
for TDIU in a February 2006 rating decision and an effective 
date of January 1, 1994 for 100 percent rating for PTSD.  The 
Veteran also appealed the September 2008 rating decision that 
found there was no CUE in a May 27, 1992 rating decision.

The entitlement to an earlier effective date for the grant of 
a TDIU is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  On May 13, 1985, the RO received the Veteran's initial 
claim of service connection for PTSD. 

2.  Following a November 1985 rating decision that denied the 
claim of service connection for PTSD, the Board denied the 
claim in a June 1987 decision finding that the Veteran was 
not diagnosed with PTSD.

3.  In September 1990, the Department of the Air Force 
provided an official government record (a unit history) which 
indicated that the Veteran's station of duty while in Vietnam 
(Tan Son Nhut Airbase) underwent "numerous attacks from 
communist forces between April 1966 to January 1973."  


4.  In February 1992, the RO received a copy of a July 18, 
1987 VA medical record indicating that the Veteran had PTSD.  

5.  A May 1992 rating decision reopened the Veteran's claim 
of service connection for PTSD based on service department 
records that corroborated his in-service stressor and granted 
the claim on the merits, effective July 23, 1990, the date 
the petition to reopen the claim was received.


CONCLUSION OF LAW

Clear and unmistakable error in the May 1992 rating decision 
that assigned an effective date of July 23, 1990 for the 
grant of service connection for PTSD has been established; 
revision of the RO decision is warranted so as to assign an 
effective date of July 18, 1987 for the grant of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 5110, (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.151, 
3.155, 3.156(c) 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking revision of a May 1992 rating decision 
which granted his claim of service connection for PTSD.  The 
Veteran argues that the grant of service connection should 
have been established as of May 13, 1985 as the date of his 
original claim  The Veteran argues that such an effective 
date should have been assigned under the provisions of 
38 C.F.R. § 3.156(c), discussed below.  

Having carefully considered all of the evidence of record in 
light of the Veteran's contentions, the Board finds that CUE 
is present in the May 1992 rating decision and will grant the 
appeal in part.  An effective date of July 18, 1987 will be 
established for the grant of service connection for PTSD on 
the basis that such date was the inception of the Veteran's 
entitlement to the benefit sought.  38 U.S.C.A. 
§ 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 
Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  Further, the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Id. Simply to claim CUE on the 
basis that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

There is a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

On May 13, 1985, the RO received the Veteran's claim seeking 
service connection for a nervous disorder.  In June 1985, the 
RO sent him a stressor request letter, which he completed and 
returned in July 1985.  In it, he informed the RO that while 
in Vietnam, he was assigned to the 377th Security Police 
Detachment at Tan Son Nhut Air Force based, and that the 
installation came under heavy fire on several occasions.  He 
specifically recalled three dates in 1971 (December 6, 16, 
and 24) as being particularly heavy.   

However, the Veteran received a VA examination in September 
1985, which diagnosed him with a mixed personality disorder.  
A November 1985 rating decision denied the claim and the 
Veteran perfected his appeal of the denial.  The Board 
continued the denial in a June 1987 decision, finding that 
the Veteran did not have PTSD.  

The Veteran petitioned to reopen the claim in July 1990.  He 
submitted a service colleague statement by G.L.C, who 
detailed several rocket attacks during their military tenure 
at Tan Son Nhut Air Force Base in Vietnam.  In September 
1990, the Department of the Air Force provided a unit history 
which indicated that Tan Son Nhut underwent "numerous 
attacks from communist forces between April 1966 and January 
1973."  

In February 1992, the Veteran submitted several medical 
records that were not previously of record, in support of his 
assertion that he had PTSD.  Among the earliest dated of 
these documents are a June 23, 1980 VA "Progress Note," 
indicating a diagnostic assessment of "PTSD, with anxiety" 
and a July 18, 1987 VA "Progress Note," signed by a 
clinical psychologist.  The latter is addressed to the 
personnel director of the Veteran's then employer, indicating 
that the Veteran was "suffering from P.T.S.D. - Vietnam," 
and recommending that the Veteran receive monthly treatment 
from VA.   

Other subsequently-dated medical documents were also 
received, indicating that the Veteran had been diagnosed as 
having PTSD.  See, e.g. August 1990 Greenville Hospital 
System Medical Record, indicating that among the Veteran's 
final diagnoses after a period of hospitalization was 
"anxiety with post-traumatic stress disorder;" February 
1992 diagnosis of PTSD by a VA treating physician.  However, 
none of the documents received indicating that the Veteran 
had PTSD was dated earlier than July 18, 1987.

The claim was reopened and granted by a hearing officer 
decision dated in May 1992 and the 30 percent evaluation was 
assigned, effective July 23, 1990, the date the petition to 
reopen was received.

In assigning the effective date of service connection for 
PTSD, the RO committed clear and unmistakable error because 
applicable regulation was not correctly followed.  Under the 
then-applicable 38 C.F.R. § 3.156(c) pertaining to "new and 
material evidence," where such evidence consisted of a 
supplemental report from the service department, received 
before or after the decision had become final, the former 
decision was to be reconsidered by the adjudicating agency of 
original jurisdiction. 38 C.F.R. § 3.156(c) (1991).  

As noted by the Veteran through counsel in his substantive 
appeal, VA has since revised 38 C.F.R. § 3.156(c) in part to 
clarify the regulation to reflect  practices.  See 70 Fed. 
Reg. 35388 (2005); compare 38 C.F.R. § 3.156(c)(3) 
(2009)(reflecting in part that an award made pursuant to the 
section is effective on "the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later."  38 C.F.R. § 3.156(c) (2009) (Italics added).  

Applying these provisions, the correct date of entitlement to 
service connection for PTSD is July 18, 1987.  The Veteran's 
original claim of service connection was denied by the Board 
in June 1987 because there was no diagnosis of PTSD then of 
record.  As noted, the first diagnosis of PTSD is the July 
18, 1987 VA progress note signed by a VA psychologist.  While 
earlier-dated documents indicate diagnostic assessments of 
PTSD, these essentially reiterated a June 1986 VA medical 
certificate, indicating a diagnostic assessment of "anxiety 
disorder with PTSD," that was of record and discussed in the 
June 1987 Board decision.  At no time prior to July 18, 1987 
were VA adjudicators aware that the Veteran had been 
diagnosed with PTSD.  

The Board has considered the Veteran's contention that an 
effective date of May 13, 1985 should be assigned, but finds 
that the assignment of this date is not appropriate under the 
law.  As noted, while newly-discovered service records were 
part of the submission to reopen the Veteran's claim, the 
record in May 1985 did not indicate that the Veteran then had 
a diagnosis of PTSD.  See Vigil v. Peake, 22 Vet. App. 63, 67 
(2008) (Holding that when 38 C.F.R. § 3.156(c) is otherwise 
applicable, an effective date is to be established "as far 
back as his original claim or the date on which entitlement 
arose, whichever is later").  
The RO will consider the Veteran's arguments as to affording 
a medical examination and or clinical file review to 
retrospectively assess the severity of the Veteran's PTSD for 
the entire period of time covered by the appeal - from July 
18, 1987, and applying the revisions of applicable VA 
regulations as to the rating of psychiatric disabilities.  
See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil, 
supra. 53 Fed. Reg. 23 (Jan. 4, 1988) (effective Feb. 3, 
1988); and 61 Fed. Reg. 52695 (Oct. 8, 1996) (effective Nov. 
7, 1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)). VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to CUE cases.  
Livesay v. Principi, 15 Vet. App. 165 (2001). 







ORDER

Clear and unmistakable error having been found in the May 27, 
1992 rating decision that assigned an effective date of 
service connection for PTSD, the appeal is granted in part 
and an effective date of July 18, 1987 is assigned.  


REMAND

Readjudication of the Veteran's claim for an effective date 
earlier than September 12, 1994 for TDIU is remanded as 
inextricably intertwined with the new effective date assigned 
for the grant of service connection for PTSD since the RO 
must also assign a rating for PTSD prior to July 23, 1990.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO will take undertake any 
additional development deemed necessary 
to effectuate the assignment of the 
earlier effective date for the grant of 
service connection for PTSD.  In 
particular, the RO will consider whether 
the Veteran, and/or his claims folder 
with all medical evidence, should undergo 
a clinical evaluation and/or 
retrospective medical evaluation to 
ascertain the severity of PTSD since July 
18, 1987.  

2.  Thereafter, the RO will readjudicate 
the claim of an earlier effective date 
for TDIU.  If the benefit sought is not 
granted in full, the Veteran and his 
attorney will be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


